Title: From Thomas Jefferson to Samuel Griffin, 31 December 1780
From: Jefferson, Thomas
To: Griffin, Samuel



Sir
Richmond Dec. 31. 1780.

The Marquis de La Val and Count des Custine two noblemen of distinction, and Brigadiers general in the French army at Rhode island will be passing through Williamsburg. Being particularly recommended to me by the French minister and our delegates in Congress I beg leave to recommend them to your civilities while in Williamsburg. I am with great esteem Sir Your most obedt. humble servt.

Th: Jefferson

